This is a vendor's suit for specific performance. The material features of the contract are adverted to in the opinion of the learned vice-chancellor, with whose views of the facts and the law, so far as challenged by this appeal, we in the main agree. The claim of fraudulent misrepresentations is not pressed here and we have not considered it. On the point of election of remedy we agree that the suit at law was not such an inconsistent action as to bar a bill for specific performance, and this quite irrespective of the questions whether the complaint showed no cause of action or the summons was invalid.
The vice-chancellor held that the attack on the contract for indefiniteness in the clause extending the time of closing until searches could be obtained, was without merit as he *Page 328 
considered it definite; and it is now urged that he erred in so holding. We find it unnecessary to determine this precise point because we think in such case the rule of reasonable time will apply. Reynolds v. O'Neill, 26 N.J. Eq. 223. As to the alleged indefiniteness of the maker of the second mortgage, we agree with the views of the vice-chancellor, that the contract seems to indicate the vendee. We also concur in his views on the subject of laches. The point relating to certain chattels, discussed in his opinion, is not argued on this appeal.
The decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None.